De MUNIZ, J.,
dissenting.
I dissent. The majority makes a strained reading of Bates and Bates, 303 Or 40, 733 P2d 1363 (1987), in order to find a basis on which to terminate the spousal support award here. However, Bates does not, as the majority claims, require that, “in evaluating spousal support awards after remarriage, the first factor to be considered is the ‘potential shared income’ of the parties. 303 Or at 47[.]” 120 Or App at 342. In Bates, there was never any challenge, as there is here, to including the new husband’s income as part of the equation, and the potential shared income of the new husband was only one of the changes that warranted termination of spousal support. Other “factors” that the court considered were that custody of the parties’ child had changed to the husband and that the husband had lost bonuses that he had received at his employment. The court considered that the initial support award was to provide the wife with an economic standard of living not overly disproportionate to the one that she had enjoyed during the marriage, ORS 107.105(l)(d)(M), and that her standard of living remained proportionate without spousal support.
Having elevated “potential shared income” to the only consideration, the majority proceeds to conclude that wife’s new husband’s “full income is * * * potentially availablet.]” 120 Or App at 342. (Emphasis in original.) The majority reaches that conclusion without any explanation whatsoever as to why it rejects wife’s evidence to the contrary. It simply concludes that there is no “persuasive evidence” that the new husband’s income is not available. Without explanation of what evidence it finds is persuasively contrary to wife’s evidence, I can only conclude that it believes that the arrangement to which wife testified does not exist or that it wishes that it did not.
*344The majority ignores that Bates stands for the proposition that
“remarriage of a supported spouse will not always supplant the purposes behind the initial award. Support should be terminated when the purposes of the initial award have been met.” 303 Or at 46.
As Bates makes clear, the decision on whether shared income or potential shared income after remarriage must be considered depends on the facts of the individual case. I do not suggest that a remarried spouse may insulate the new spouse’s assets from consideration simply by agreeing to keep assets separate in the new marriage. However, such an arrangement must be evaluated in the light of all the circumstances of the case, including the basis for the spousal support award in the original judgment.
Here, both parties have remarried, and each of the new spouses has income. The trial court did not find that wife’s financial arrangement with her new spouse was a subterfuge and, on de novo review, I do not either. At the time of the original judgment, husband earned $6,000 a month, and it is not disputed that, during the 29-year marriage, wife had contributed to husband’s ability to produce that level of income. Although husband’s income has decreased, a decrease had been anticipated. My reading of the reasons for the original award show that, unlike the award in Bates, it was not made solely to enable wife to maintain a standard of living not disproportionate to the one she had enjoyed during the marriage. I find no basis to second-guess the trial court’s determination that a reduction, but not a termination, of spousal support was warranted. I would affirm.